Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Kuffner, J.), rendered January 14, 1994, convicting him of murder in the second degree, attempted robbery in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress statements he made to law enforcement officials.
Ordered that the judgment is affirmed.
The defendant contends that his statements to the police should have been suppressed because the People failed to establish probable cause for his arrest. The hearing court, however, credited the testimony of police witnesses that the defendant voluntarily accompanied them to the station house and that he was not placed under arrest until after he made oral and written statements implicating himself in the crime. Issues of credibility are primarily for the hearing court, and its findings should be upheld unless they are clearly erroneous (see, People v Munnerlyn, 189 AD2d 827; see also, People v Prochilo, 41 NY2d 759). We find no basis to overturn the hearing court’s determination.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.